Mr. Justice MacLeary,
delivered the opinion of the Court.
In the appeal pending before us taken by the representative of the Municipal Council of Manatí, from a decision of the District Court of San Juan, rendered in injunction proceedings instituted against the Secretary of Porto Rico, the said Municipal Council entered an appearance before this Supreme Court through Juan R. Ramos Esq., praying for the reversal of the order made by said District Court, which literally reads:
“In the District Court of San Juan. The Municipal Council of Manatí v. The Secretary of Porto Rico. Ifitigative-Administrative action. San Juan, P. R., April twentieth, one thousand nine hundred and three. There came on for consideration a petition filed by Juan R. Ramos on behalf of the Municipal Council of Manatí, dated March 19, 1903, and a bond execut ■ed by José Manuel Batista and Arturo Cortés bearing the same date, together with the orders of March 20 and 21, of the same year, signed by Judge Richmond and the answer of the Secretary of Porto Rico, sworn to on March 24, the allegations of the parties being heard on the last day mentioned, Assistant Attorney General, Emilio del Toro, appearing on behalf of the *145Secretary of Porto Rico. The order of ¡the court of the same date was read directing that the testimony of Isidoro Delgado, interpreter of the court, and of Manuel Moraza, ex-court official, be taken, which was done, said testimony fiieing duly entered by the clerk; copies of the letters of the Secretary of Porto Rico, dated February 3 and 28, 1902, and the resolutions of the Municipal Council of Manatí, dated February 3 and 10, and March 5, of the same year, were also read, which copies were all presented by counsel for the Municipal Council of Manatí and accepted by the court as authentic; the writing filed by Ramos on March 26, and the one presented and signed by the Attorney General on the 28th of the same month being likewise read. The court, after due consideration of the foregoing and of the decision arrived at in view thereof, on motion of the Fiscal representing the Secretary of Porto Rico, dismisses the petition of March 19, in all its parts; denies the writ of injunction applied for, and orders that the temporary injunction issued in the matter against the Secretary of Porto Rico be dissolved. Thus it was decided and signed by the court, to which I, the clerk, do certify. — Juan Morera Martinez. — Frank H. Richmond. — José Tous Soto. — Luis Mendez Vas.” ,
Notice of the foregoing order having been served upon the parties concerned, plaintiff took an appeal therefrom, which was allowed; and the parties being duly summoned, the papers where forwarded to this court, where the appellant duly appeared and was afforded an opportunity to examine the record, as also the Fiscal who opposed the appeal.
A day was set for the hearing on appeal, which took place on the 26th instant, when the parties made such arguments as they deemed favorable to their rights.
All the findings of fact and conclusions of law contained in the order appealed from are accepted, and in view of the legal provisions cited therein, and others, we hold that in this order the aforesaid District Court bas committed no error and that plaintiff’s application presents no ground for a writ of injunction against the Secretary of Porto'Rico.
We therefore adjudge that we should affirm, and do affirm, the order entered by the District Court of San Juan on April 20, 1903, in the present case, with costs against appellant.
Chief Justice Quiñones, and Justices Hernández and Fi-gueras concurred.
*147Mr. Justice Sulzbaeher did not sit at the hearing of this case.